Exhibit 10.1

BUSINESS FINANCING MODIFICATION AGREEMENT

This Business Financing Modification Agreement is entered into as of January 29,
2014, by and between Fluidigm Corporation, a Delaware corporation (the
“Borrower”), and Bridge Bank, National Association (“Lender”).

1. DESCRIPTION OF EXISTING DOCUMENTS: Borrower and Lender are parties to a
Business Financing Agreement, dated December 16, 2010, as amended on February 8,
2011, March 31, 2011, and December 21, 2012 (as may be further amended from time
to time, the “Business Financing Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Business
Financing Agreement.

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

2. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Business Financing Agreement:

 

  (1) The following defined terms in Section 12.1 entitled “Definitions” are
hereby amended as follows:

“Permitted Indebtedness” is amended to add thereto the following new clause (l):

(l) Indebtedness of Borrower consisting of convertible debt securities, in an
aggregate principal amount of up to $220,000,000, issued pursuant to an
indenture between Borrower and U.S. Bank National Association.

“Permitted Liens” is amended to add thereto the following new clause (n):

(n) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Business Financing Agreement.

3. CONSENT TO ACQUISITION. Bank hereby consents to the Borrower’s acquisition of
all of the capital stock of DVS Sciences, Inc., a Delaware corporation.

4. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now if they had known facts not now
known to them, whether

 

1



--------------------------------------------------------------------------------

founded in contract, in tort or pursuant to any other theory of liability,
including but not limited to any claims arising out of or related to the
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
Existing Documents, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth therein. Except as expressly modified
pursuant to this Business Financing Modification Agreement, the terms of the
Existing Documents remain unchanged and in full force and effect. Lender’s
agreement to modifications to the Existing Documents pursuant to this Business
Financing Modification Agreement in no way shall obligate Lender to make any
future modifications to the Existing Documents or the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent modification agreements
relating to the Business Financing Agreement.

~~ signatures follow ~~

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.

 

BORROWER:     LENDER: FLUIDIGM CORPORATION     BRIDGE BANK, NATIONAL ASSOCIATION
By   

/s/ Vikram Jog

    By  

/s/ Chris Hill

Name:    Vikram Jog     Name:   Chris Hill Title:    Chief Financial Officer    
Title:   Senior Vice President

 

3